DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4-7, 12, 14-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2015/0238901 A1 to Puschnik et. al. (Puschnik) in view of Pub No. US 2004/0126289 A1 to Grandlund (Grandlund). 

Examiner’s Note: Annotate Fig.11 of Puschnik will be used in the rejection below.



    PNG
    media_image1.png
    400
    615
    media_image1.png
    Greyscale



In Reference to Claim 1
		Puschnik teaches (except for the bolded and italic recitations below):
A selective catalytic reduction system comprising: 
at least one catalyst (SCR) configured to decompose constituents of an exhaust gas flowing therethrough; and 
an intake conduit (A) defining an intake conduit internal volume structured to receive an exhaust gas, the intake conduit (A) comprising: 
an intake conduit first sidewall (B), wherein at least a portion of the intake conduit first sidewall (B) defines a first curvature in a circumferential direction of the first sidewall (B) about a flow axis of the exhaust gas entering the intake conduit (A); 
an intake conduit second sidewall (C) coupled to the intake conduit first sidewall (B), wherein a catalyst first end of the at least one catalyst (SCR) is fluidly coupled to the intake conduit internal volume through the intake conduit second sidewall (C), and wherein the intake conduit second sidewall (C) is inclined at a first angle with respect to a longitudinal axis of the selective catalytic reduction system such that an intake conduit first end (near #A) of the intake conduit (A) receiving the exhaust gas defines an intake conduit first end (near #A) cross section, and an intake conduit second end (near #C) opposite the intake conduit first end (near #A) defines an intake conduit second end (near #C) cross-section that is smaller than the intake conduit first end cross section (near #A); and 

wherein the intake conduit first sidewall (B) and the intake conduit second sidewall (C) are structured to cooperatively produce an even flow split of the exhaust gas through the intake conduit internal volume towards the at least one catalyst (SCR) (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).
Puschnik teaches a catalytic converter module with SCRs within and having curvatures in the end (corners of #14), however Puschnik is silent (bolded and italic recitations above) as to the intake conduit first sidewall (B) defines a first curvature in a circumferential direction of the first sidewall (B) about a flow axis of the exhaust gas entering the intake conduit (A). However it is known in the art before the effective filing date of the claimed invention to have curvature in a circumferential direction of the first sidewall about a flow axis of the exhaust gas entering the intake conduit. For example, Grandlund teaches to have curvature in a circumferential direction of the first sidewall (wall of the pipe #3) about a flow axis of the exhaust gas entering the intake conduit (3) or can have polygonal shape (see at least Grandlund Figs. 1-3 and paragraphs 18-20). Therefore it would have been obvious to one of ordinary skill in the art to modify the intake conduit first sidewall of Puschnik to have a first curvature in a circumferential direction of the first sidewall about a flow axis of the exhaust gas entering the intake conduit as evidence by Grandlund that having a circular or polygonal shape of catalytic converter outer shell are obvious alternatives.


The selective catalytic reduction system of claim 1 (see rejection to claim 1 above), further comprising: 
an outlet conduit (between the SCR and #15) defining an outlet conduit internal volume (volume between the SCR and #15), wherein a catalyst second end (E) of the at least one catalyst (SCR) is fluidly coupled to the outlet conduit internal volume and structured to deliver the exhaust gas thereto (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

In Reference to Claim 5
The selective catalytic reduction system of claim 4 (see rejection to claim 4 above), wherein the outlet conduit comprises (between the SCR and #15): 
an outlet conduit first sidewall (F); 
an outlet conduit second sidewall (sidewall on the bottom portion of the SCR) coupled to the outlet conduit first sidewall (F) so as to define the outlet conduit (between the SCR and #15), wherein the catalyst second end (E) is fluidly coupled to the outlet conduit internal volume (volume between the SCR and #15) through the outlet conduit second sidewall (sidewall on the bottom portion of the SCR), and wherein the outlet conduit second sidewall (sidewall on the bottom portion of the SCR) is inclined at a second angle with respect to the longitudinal axis of the selective catalytic reduction system such that an outlet conduit first end (G) proximal to the intake conduit second end (near #C) defines an outlet conduit first end cross-section, and an outlet conduit second end (E) 
an outlet conduit third sidewall (wall near #G) positioned at the outlet conduit first end (G) (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

In Reference to Claim 6
The selective catalytic reduction system of claim 5 (see rejection to claim 5 above), wherein the second angle is equal to the first angle (the angles are the same since line of (14) and line of (15) are parallel)(see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

In Reference to Claim 7
The selective catalytic reduction system of claim 5 (see rejection to claim 5 above), wherein the at least one catalyst (SCR) is positioned such that a catalyst axial flow path of the at least one catalyst (SCR) is normal to each of the first angle of inclination of the intake conduit second sidewall, and the second angle of inclination of the outlet conduit second sidewall (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

In Reference to Claim 12
Puschnik teaches (except for the bolded and italic recitations below):
An aftertreatment system, comprising 

at least one catalyst (SCR) configured to decompose constituents of the exhaust gas flowing therethrough; and 
an intake conduit (A) downstream of the decomposition tube second portion (5), the intake conduit defining an intake conduit internal volume, and the intake conduit (A) comprising: 
an intake conduit first sidewall (B), wherein at least a portion of the intake conduit first sidewall (B) defines a first curvature in a circumferential direction of the first sidewall (B) about a flow axis of the exhaust gas entering the intake conduit (A); 
an intake conduit second sidewall (C) coupled to the intake conduit first sidewall (B), wherein a catalyst first end of the at least one catalyst (SCR) is fluidly coupled to the intake conduit internal volume through the intake conduit second sidewall (C), and wherein the intake conduit second sidewall (C) is inclined at a first angle with respect to a longitudinal axis of the selective catalytic reduction system such that an intake conduit first end (near #A) of the intake conduit (A) receiving the exhaust gas defines an intake conduit first end (near #A) cross section, and an intake conduit second end (near #C) opposite the intake conduit first end (near #A) defines an intake conduit second end (near #C) cross-section that is smaller than the intake conduit first end cross section (near #A); and 

wherein the intake conduit first sidewall (B) and the intake conduit second sidewall (C) are structured to cooperatively produce an even flow split of the exhaust gas through the intake conduit internal volume towards the at least one catalyst (SCR) (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).
Puschnik teaches a catalytic converter module with SCRs within and having curvatures in the end (corners of #14), however Puschnik is silent (bolded and italic recitations above) as to the intake conduit first sidewall (B) defines a first curvature in a circumferential direction of the first sidewall (B) about a flow axis of the exhaust gas entering the intake conduit (A). However it is known in the art before the effective filing date of the claimed invention to have curvature in a circumferential direction of the first sidewall about a flow axis of the exhaust gas entering the intake conduit. For example, Grandlund teaches to have curvature in a circumferential direction of the first sidewall (wall of the pipe #3) about a flow axis of the exhaust gas entering the intake conduit (3) or can have polygonal shape (see at least Grandlund Figs. 1-3 and paragraphs 18-20). Therefore it would have been obvious to one of ordinary skill in the art to modify the intake conduit first sidewall of Puschnik to have a first curvature in a circumferential direction of the first sidewall about a flow axis of the exhaust gas entering the intake conduit as evidence by Grandlund that having a circular or polygonal shape of catalytic converter outer shell are obvious alternatives.


The aftertreatment system of claim 12 (see rejection to claim 12 above), further comprising: 
an outlet conduit (between the SCR and #15) defining an outlet conduit internal volume (volume between the SCR and #15), wherein a catalyst second end (E) of the at least one catalyst (SCR) is fluidly coupled to the outlet conduit internal volume and structured to deliver the exhaust gas thereto (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

In Reference to Claim 15
The aftertreatment system of claim 14 (see rejection to claim 14 above), 
wherein the outlet conduit comprises (between the SCR and #15): 
an outlet conduit first sidewall (F); 
an outlet conduit second sidewall (sidewall on the bottom portion of the SCR) coupled to the outlet conduit first sidewall (F) so as to define the outlet conduit (between the SCR and #15), wherein the catalyst second end (E) is fluidly coupled to the outlet conduit internal volume (volume between the SCR and #15) through the outlet conduit second sidewall (sidewall on the bottom portion of the SCR), and wherein the outlet conduit second sidewall (sidewall on the bottom portion of the SCR) is inclined at a second angle with respect to the longitudinal axis of the selective catalytic reduction system such that an outlet conduit first end (G) proximal to the intake conduit second end (near #C) defines an outlet conduit first end cross-section, and an outlet conduit second end (E) 
an outlet conduit third sidewall (wall near #G) positioned at the outlet conduit first end (G) (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

In Reference to Claim 16
The aftertreatment system of claim 15 (see rejection to claim 15 above), wherein the at least one catalyst (SCR) is positioned such that a catalyst axial flow path of the at least one catalyst (SCR) is normal to each of the first angle of inclination of the intake conduit second sidewall, and the second angle of inclination of the outlet conduit second sidewall (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

In Reference to Claim 17
The aftertreatment system of claim 15 (see rejection to claim 15 above), wherein the at least one catalyst (SCR) is positioned such that a catalyst axial flow path of the at least one catalyst (SCR) is normal to each of the first angle of inclination of the intake conduit second sidewall, and the second angle of inclination of the outlet conduit second sidewall (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

In Reference to Claim 23
A selective catalytic reduction system, comprising: 

at least one catalyst (SCR) configured to decompose constituents of an exhaust gas flowing therethrough; 
an intake conduit (A) comprising: 
an intake conduit first sidewall (B), wherein at least a portion of the intake conduit first sidewall (B) defines a first curvature in a circumferential direction of the first sidewall (B) about a flow axis of the exhaust gas entering the intake conduit (A); 
an intake conduit second sidewall (C) coupled to the intake conduit first sidewall (B), wherein a catalyst first end of the at least one catalyst (SCR) is fluidly coupled to the intake conduit internal volume through the intake conduit second sidewall (C), and wherein the intake conduit second sidewall (C) is inclined at a first angle with respect to a longitudinal axis of the selective catalytic reduction system such that an intake conduit first end (near #A) of the intake conduit (A) receiving the exhaust gas defines an intake conduit first end (near #A) cross section, and an intake conduit second end (near #C) opposite the intake conduit first end (near 
an intake conduit third sidewall (D) positioned at the intake conduit second end (near #C), 
an outlet conduit (between the SCR and #15) defining an outlet conduit internal volume (volume between the SCR and #15), wherein a catalyst second end (E) of the at least one catalyst (SCR) is fluidly coupled to the outlet conduit internal volume and structured to deliver the exhaust gas thereto, 
wherein the intake conduit first sidewall (B) and the intake conduit second sidewall (C) are structured to cooperatively produce an even flow split of the exhaust gas through the intake conduit internal volume towards the at least one catalyst (SCR) (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).
Puschnik teaches a catalytic converter module with SCRs within and having curvatures in the end (corners of #14), however Puschnik is silent (bolded and italic recitations above) as to the intake conduit first sidewall (B) defines a first curvature in a circumferential direction of the first sidewall (B) about a flow axis of the exhaust gas entering the intake conduit (A). However it is known in the art before the effective filing date of the claimed invention to have curvature in a circumferential direction of the first sidewall about a flow axis of the exhaust gas entering the intake conduit. For example, Grandlund teaches to have curvature in a circumferential direction of the first sidewall (wall of the pipe #3) about a flow axis of the exhaust gas entering the intake conduit (3) or can have 

In Reference to Claim 24
The selective catalytic reduction system of claim 23 (see rejection to claim 23 above), 
wherein the outlet conduit comprises (between the SCR and #15): 
an outlet conduit first sidewall (F); 
an outlet conduit second sidewall (sidewall on the bottom portion of the SCR) coupled to the outlet conduit first sidewall (F) so as to define the outlet conduit (between the SCR and #15), wherein the catalyst second end (E) is fluidly coupled to the outlet conduit internal volume (volume between the SCR and #15) through the outlet conduit second sidewall (sidewall on the bottom portion of the SCR), and wherein the outlet conduit second sidewall (sidewall on the bottom portion of the SCR) is inclined at a second angle with respect to the longitudinal axis of the selective catalytic reduction system such that an outlet conduit first end (G) proximal to the intake conduit second end (near #C) defines an outlet conduit first end cross-section, and an outlet conduit second end (E) 
an outlet conduit third sidewall (wall near #G) positioned at the outlet conduit first end (G) (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Puschnik in view of Grandlund as applied to claim 1 above, and further in view of Pub No. US 2012/0102928 A1 to Hehle et. al. (Hehle).

In Reference to Claim 2
Puschnik in view of Grandlund teaches (except for the bolded and italic recitations below):
The selective catalytic reduction system of claim 1 (see rejection to claim 1 above), wherein a plurality of first ridges are defined on said at least a portion of the intake conduit first sidewall (B) defining the first curvature (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).
Puschnik in view of Grandlund do not teach (bolded and italic recitations above) as to having plurality of first ridges are defined on said at least a portion of the intake conduit first sidewall. However, it is known in the art before the effective filing date of the claimed invention to have plurality of first ridges are defined on said at least a portion of the intake conduit first sidewall. For example, Hehle teaches to have plurality of first ridges (39) are defined on said at least a portion of the intake conduit first sidewall (5). Hehle teaches that having such .

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puschnik in view of Grandlund and further in view of US Patent No. 8,747,788 B1 to Baig et. al. (Baig).

In Reference to Claim 8
Puschnik in view of Grandlund teaches (except for the bolded and italic recitations below):
The selective catalytic reduction system of claim 4 (see rejection to claim 4 above), further comprising: at least one catalyst sleeve fluidly coupling the intake conduit to the outlet conduit, wherein the at least one catalyst is positioned within a corresponding catalyst sleeve of the at least one catalyst sleeve (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).
Puschnik in view of Grandlund does not teach (bolded and italic recitations above) as to having catalyst sleeve and the at least one catalyst is positioned within a corresponding catalyst sleeve of the at least one catalyst sleeve. However, it is known in the art before the effective filing date of the claimed invention to have at least one catalyst sleeve and the at least one catalyst is 

In Reference to Claim 18
Puschnik in view of Grandlund teaches (except for the bolded and italic recitations below):
The aftertreatment system of claim 14 (see rejection to claim 14 above), further comprising: at least one catalyst sleeve fluidly coupling the intake conduit to the outlet conduit, wherein the at least one catalyst is positioned within a corresponding catalyst sleeve of the at least one catalyst sleeve (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).
Puschnik in view of Grandlund does not teach (bolded and italic recitations above) as to having catalyst sleeve and the at least one catalyst is positioned within a corresponding catalyst sleeve of the at least one catalyst sleeve. 

In Reference to Claim 10
The selective catalytic reduction system of claim 8 (see rejection to claim 8 above), further comprising: 
a securing mechanism (common support structure) positioned on the at least one catalyst sleeve (44), wherein the securing mechanism is structured to selectively secure the at least one catalyst (46) within the corresponding catalyst sleeve (44) (see at least Baig Figs. 1-3 and column 3 lines 16-61).

In Reference to Claim 20
.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Puschnik in view of Grandlund and further in view of Pub No. US 2016/0160727 A1 to Isada et. al. (Isada).

In Reference to Claim 21
Puschnik in view of Grandlund teaches (except for the bolded and italic recitations below):
The aftertreatment system of claim 12 (see rejection to claim 12 above), wherein the decomposition tube (5, 15) defines a circular cross-section, the decomposition tube (5, 15) further comprising: 
a ramp positioned between the decomposition tube first portion (5) and the decomposition tube second portion (15), wherein the ramp restricts a flow path of the exhaust gas from the decomposition tube first portion (5) to the decomposition tube second portion (15), and wherein the circular cross-section of the decomposition tube and the ramp are structured to cooperatively produce swirls in the exhaust gas so as to increase mixing of the exhaust gas with the 
Puschnik in view of Grandlund does not teach (bolded and italic recitations above) as to having a ramp positioned between the decomposition tube first portion (5) and the decomposition tube second portion (15) and the ramp restricts a flow path of the exhaust gas from the decomposition tube first portion and produce swirls in the exhaust gas. However, it is known in the art before the effective filing date of the claimed invention to have a ramp positioned between the decomposition tube first portion and the decomposition tube second portion  and the ramp restricts a flow path of the exhaust gas from the decomposition tube first portion and produce swirls in the exhaust gas. For example, Isada teaches to have a ramp (42) positioned between the decomposition tube first portion (32) and the decomposition tube second portion (34) and the ramp (42) restricts a flow path of the exhaust gas from the decomposition tube first portion (32) and produce swirls in the exhaust gas. Isada further teaches that having such structure provides exhaust distribution to the catalysts (see at least Isada Fig.4 and paragraphs 25-26). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puschnik in view of Grandlund to include the ramp as taught by Isada in order to provides exhaust distribution to the catalysts.

In Reference to Claim 22

The aftertreatment system of claim 21 (see rejection to claim 21 above), further comprising: a plurality of injectors (11) mounted on a decomposition tube first portion (5) end of the decomposition tube first portion (5) proximal to the decomposition tube second portion (15), wherein the plurality of injectors (11) are positioned in a radial pattern about a flow axis of the exhaust gas flowing through the decomposition tube first portion (5), and configured to insert the reductant into the exhaust gas flowing through the decomposition tube first portion (5) (see at least Puschnik Fig.11 and paragraphs 12, 29-33, 36).

Allowable Subject Matter
Claims 3, 9, 11, 13, 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2016/0032810 A1 to Denis et. al. (Denis) teaches multiple catalysts within the single unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.